Case 2:17-cv-08929-AG-AGR Document 152 Filed 08/27/20 Page 1 of 2 Page ID #:2513
                                                                         RECEIVED
                                                                 CLERK, U.S. DISTRICT COURT



                                                                          8/27/20

                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                          MATA
                                                                 BY: ___________________ DEPUTY



                United States Court of Appeals
                    for the Federal Circuit
                           __________________________

                STEVE NEVILLE, SUBSTRUCTURE SUPPORT,
                        INC., TDP SUPPORT, INC.,
                            Plaintiffs-Appellants

                                        v.

                 ALDRIDGE CONSTRUCTION, INC., HENSEL
                PHELPS CONSTRUCTION CO., M-PILE SALES,
                     LLC, MAGCO DRILLING, INC., MATT
                      CONSTRUCTION CORP., SHORING
                  ENGINEERS, STRUCTURAL SHOTCRETE
                 SYSTEMS, INC., ALDRIDGE ELECTRIC, INC.,
                    FOUNDATION CONSTRUCTORS, INC.,
                  FOUNDATION PILE, INC., GONSALVES &
                               SANTUCCI, INC.,
                              Defendants-Appellees
                           __________________________

                                   2020-1176
                           __________________________

                Appeal from the United States District Court for the
             Central District of California in No. 2:17-cv-08929-AG-
             AGR, Judge Andrew J. Guilford.
                           __________________________

                                  JUDGMENT
                           __________________________

             THIS CAUSE having been considered, it is
Case 2:17-cv-08929-AG-AGR Document 152 Filed 08/27/20 Page 2 of 2 Page ID #:2514




             ORDERED AND ADJUDGED:

             AFFIRMED

                       ENTERED BY ORDER OF THE COURT

              August 27, 2020            /s/ Peter R. Marksteiner
                                         Peter R. Marksteiner
                                         Clerk of Court
